The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 04/09/21.
a. Independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0251518, “Agiwal”) in view of Zhang et al. (US 2019/0173740, “Zhang”).
Regarding claim 1, Agiwal discloses a method comprising: 
- receiving, by a wireless device, one or more messages comprising one or more configuration parameters indicating (See ¶.12, receiving, from a base station (BS), configuration information of DRX): 
- one or more reference signals for a beam failure detection procedure (See ¶.75, a UE measures the reference signals (RSs) transmitted by the BS using beamforming to determine the best downlink transmitting beam and corresponding best receiving beam. During the `On Duration` the UE monitors the DL channels and receives the DL data scheduled by the BS using the beam indicated in beam feedback; See ¶.245-247, When the best beam is changed and the old best beam is not available; If the UE has not transmitted beam feedback; UE fails to receive DL PDCCH for UL Feedback UE fails to receive DL PCCCH for UL feedback; Examiner’s Note: Zhang further discloses BFD RS 1 & 2 as shown in Fig.2-3); and
- a discontinuous reception (DRX) configuration for controlling transitions between a DRX inactive state and a DRX active state (See fig.3, DRX On duration and DRX Off duration; ¶.12, receiving, from a base station (BS), configuration information of DRX; See 1820 fig.18 and ¶.198-¶.200, change between DRX on duration and DRX sleep period); 
- performing the beam failure detection procedure based on measurements of the one or more reference signals (See ¶.12, performing beam measurement and 
Agiwal does not explicitly disclose what Zhang discloses,
- incrementing a counter of detected beam failure instances to a first value based on detecting at least one beam failure instance during the DRX active state (Zhang, See 104 & 106 fig.1, ‘Counter + 1’
                     
    PNG
    media_image1.png
    406
    469
    media_image1.png
    Greyscale

; See 408 fig.4, increment FBD counter if quality is below threshold; See ¶.38, a counter maintained by MAC layer can be used to determine whether the beam failure happens; See ¶.42, a beam failure detection (BFD) periodicity is defined by a repeating BFD period 102; See ¶.125, it may enter a state known as Discontinuous Reception Mode (DRX) after a period of inactivity).
Agiwal further discloses,
- transitioning from the DRX active state to the DRX inactive state based on the DRX configuration (Agiwal, See ¶.12, receiving, from a base station (BS), configuration information of DRX; See fig.3-4, start of DRX On duration and end of the On duration, i.e. enter into sleep/inactive state; Examiner’ Note: Zhang further discloses the method of entering a state known as Discontinuous Reception Mode (DRX) after a period of inactivity. During this state, the platform XT00 may power down for brief intervals of time and thus save power. If there is no data traffic activity for an extended period of time, then the platform XT00 may transition off to an RRC Idle state, where it disconnects from the network and does not perform operations such as channel quality feedback, handover, etc, See ¶.125 of Zhang); and 
- in response to the transitioning from the DRX active state to the DRX inactive state, stopping the measurements of the one or more reference signals for the beam failure detection procedure (Agiwal, See fig.4, Start beam measurement; send beam feedback during; and then stop beam measure measurement 
    
    PNG
    media_image2.png
    480
    743
    media_image2.png
    Greyscale

 ; See ¶.75, a UE measures the reference signals (RSs) transmitted by the BS using beamforming to determine the best downlink transmitting beam and corresponding best receiving beam; Examiner’s Note: Fig.4 shows that there are no measurements of reference signals for beam feedback during DRX inactive/Off/Sleep duration).
Agiwal silent of what Zhang discloses,
- continuing to perform the beam failure detection procedure with the first value of the counter after transition from the DRX inactive to the DRX active state (Zhang, See ¶.37, reset beam failure recovery timer; See ¶.43, the BFD counter may be reset at the start of each BFD period. The BFD counter may only be reset if no BFD RS within the BFD period falls below the predetermined threshold; otherwise, the BFD counter value carries over to the subsequent BFD period ...the value then may be carried over into the subsequent BFD period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “incrementing a counter of detected beam failure instances to a first value based on detecting at least one beam failure instance during the DRX active state and continuing to perform the beam failure detection procedure with the first value of the counter after transition from the DRX inactive to the DRX active state” as taught by Zhang into the system of Agiwal, so that it provides a way of determining whether the beam failure happen by using a counter maintained by the medium access control (MAC) (See Zhang, ¶.38).

Regarding claim 2, Agiwal does not explicitly disclose what Zhang discloses “the one or more configuration parameters further indicate a beam failure detection timer (See ¶.39, BFD RS in a time domain defines a periodicity; ¶.55, BFR timer can be maintained).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Agiwal and Zhang disclose “stopping the beam failure detection timer (Zhang, See ¶.125, transition off to an RRC idle state, where it disconnects from the network; See ¶.37, stop beam failure recovery timer; See ¶.43, BFD counter may be reset at the start of each BFD period. BFD counter may be reset if no BFD RS within the BFD period falls below the predetermined threshold, otherwise, the BFD counter value carries over to the subsequent FBD period …the value is carried over into the subsequent BFD period …the first BFD RS also fell below the predetermined threshold) based on transitioning from the DRX active state to the DRX inactive state (Agiwal,  See fig.4, Start beam measurement; send beam feedback during; and then stop beam measure measurement; See ¶.75, a UE measures the reference signals (RSs) transmitted by the BS using beamforming to determine the best downlink transmitting beam and corresponding best receiving beam).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Agiwal and Zhang disclose “restarting the beam failure detection timer based on transitioning from the DRX inactive state to the DRX active state (Zhang, See ¶.39, the repeating nature of the BFD RS in a time domain defines a periodicity, which may vary over time in some instances; See ¶.43, BFD counter may be reset at the start of each BFD period. BFD counter may be reset if no BFD RS within the BFD period falls below the predetermined threshold, otherwise, the BFD counter value carries over to the subsequent FBD period …the value is carried over into the subsequent BFD period …the first BFD RS also fell below the predetermined threshold) based on transitioning from the DRX inactive state to the DRX active state (Agiwal,  See fig.4, Start beam measurement; send beam feedback during; and then stop beam measure measurement; See ¶.75, a UE measures the reference signals (RSs) transmitted by the BS using beamforming to determine the best downlink transmitting beam and corresponding best receiving beam).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 5, Agiwal and Zhang disclose “restarting the beam failure detection timer (Zhang, See ¶.39, the repeating nature of the BFD RS in a time domain defines a periodicity, which may vary over time in some instances; See ¶.43, BFD counter may be reset at the start of each BFD period. BFD counter may be reset if no BFD RS within the BFD period falls below the predetermined threshold, otherwise, the BFD counter value carries over to the subsequent FBD period …the value is carried over into the subsequent BFD period …the first BFD RS also fell below the predetermined threshold) based on transitioning from the DRX active state to the DRX inactive state (Agiwal,  See fig.4, Start beam measurement; send beam feedback during; and then stop beam measure measurement; See ¶.75, a UE measures the reference signals (RSs) transmitted by the BS using beamforming to determine the best downlink transmitting beam and corresponding best receiving beam).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.


Regarding claim 6, Agiwal and Zhang disclose “not resetting the first value of the counter to zero (Zhang, See ¶.39, the repeating nature of the BFD RS in a time domain defines a periodicity, which may vary over time in some instances; See ¶.43, BFD counter may be reset at the start of each BFD period. BFD counter may be reset if no BFD RS within the BFD period falls below the predetermined threshold, otherwise, the BFD counter value carries over to the subsequent FBD period …the value is carried over into the subsequent BFD period …the first BFD RS also fell below the predetermined threshold) based on transitioning from the DRX active state to the DRX inactive state (Agiwal,  See fig.4, Start beam measurement; send beam feedback during; and then stop beam measure measurement; See ¶.75, a UE measures the reference signals (RSs) transmitted by the BS using beamforming to determine the best downlink transmitting beam and corresponding best receiving beam).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 7, Agiwal does not explicitly disclose what Zhang discloses “restarting the beam failure detection timer based on the detecting the at least one beam failure instance (See ¶.39, the repeating nature of the BFD RS in a time domain defines a periodicity, which may vary over time in some instances; See ¶.43, BFD counter may be reset at the start of each BFD period. BFD counter may be reset if no BFD RS within the BFD period falls below the predetermined threshold, otherwise, the BFD counter value carries over to the subsequent FBD period …the value is carried over into the subsequent BFD period …the first BFD RS also fell below the predetermined threshold).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 8, Agiwal does not explicitly disclose what Zhang discloses “resetting the first value of the counter to zero based on an expiry of the beam failure detection timer in the DRX active state (See ¶.37, reset beam failure recovery timer).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 9, Agiwal does not explicitly disclose what Zhang discloses “the stopping the beam failure detection procedure comprises not providing a beam failure instance indication, by a physical layer of the wireless device, to a medium-access control layer of the wireless device (See ¶.31, A beam failure may be detected by the lower layers (e.g., the PHY layer) and indicated to a Media Access Control (MAC) entity of the UE; See ¶.35, if the UE is not provided with the higher layer parameter BFD RS config).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 10, Agiwal does not explicitly disclose what Zhang discloses “the performing the beam failure detection procedure comprises assessing a radio link quality of the one or more reference signals (See ¶.30, a beam failure even occurs when the quality of beam pair links of an associate control channels).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 11, Agiwal does not explicitly disclose what Zhang discloses “the detecting at least one beam failure instance comprises assessing the radio link quality of the one or more reference signals lower than a threshold (See ¶.30, beam failure event may occur when the quality of beam pair link(s) of an associated control channel falls below a threshold).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 12, Agiwal does not explicitly disclose what Zhang discloses “the one or more configuration parameters indicate the threshold (See ¶.35, a UE can be configured, for a serving cell, with a set q.sup.0 of periodic CSI-RS resource configuration indexes by higher layer parameter Beam-Failure-Detection-RS-ResourceConfig and with a set q-1 of CSI-RS resource configuration indexes and/or SS/PBCH block indexes by higher layer parameter Candidate-Beam-RS-List for radio link quality measurements on the serving cell).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 14, Agiwal does not explicitly disclose what Zhang discloses “the stopping the beam failure detection procedure comprises not assessing a radio link quality of the one or more reference signals (See ¶.35, if the UE is not provided RS list for radio link quality measurement).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 15, Agiwal does not explicitly disclose what Zhang discloses “providing a beam failure instance indication in the DRX inactive state, by a physical layer of the wireless device to a medium-access control layer of the wireless device, wherein the beam failure instance indication is the same as a previous beam failure instance indication (See ¶.31 and ¶.54, beam failure may be detected by the PHY layer and indicated to a MAC entity).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 17, Agiwal does not explicitly disclose what Zhang discloses “the one or more configuration parameters further indicate a beam failure instance counter (See fig.1 and ¶.43, BFD counter keeps count of the number of instances the BFD RS quality falls below the predetermined threshold and the counter value carries MAC layer; See ¶.48, each BWP or Yang includes a dedicated BFD counter).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 18, Agiwal does not explicitly disclose what Zhang discloses “initiating a beam failure recovery procedure based on the first value of the counter being equal to or greater than the beam failure instance counter (See ¶.43, the BFD counter value carries over to the subsequent BFD period if at least one or a greater predetermined number BFD RS falls below the predetermined threshold. The BFD counter would be incremented by one following detection that the quality of second BFD RS falls below the predetermined threshold. This value then may be carried over into the subsequent BFD period, as BFD counter shows a value of "Counter+1". It may also be observed that BFD counter is indicated as "Counter+1", reflecting that first BFD RS 108 also fell below the predetermined threshold).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 19, Agiwal does not explicitly disclose what Zhang discloses “the one or more reference signals comprise one or more channel state information RSs (See ¶.31, the beam failure recovery request procedure may be used for indicating to a serving gNB of a new SSB or CSI-RS when beam failure is detected on a serving SSB(s)/CSI-RS(s)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 20, Agiwal does not explicitly disclose what Zhang discloses “the one or more reference signals comprise one or more synchronization signal/physical broadcast channel blocks (See ¶.38, BFD can be based on one or more reference signals (RS), including a Channel State Information Reference Signal (CSI-RS) as well as a Synchronization Signal Block (SSB)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Zhang and further view of Zhang et al. (US 2019/0306850, hereinafter “Zhang’850”).
Regarding claim 13, Zhang discloses the method of a beam failure event associated with a threshold (See ¶.30)”, but Agiwal and Zhang do not explicitly disclose what Zhang’850 discloses “the threshold is based on a hypothetical block error rate (See ¶.162, beam failure instance could be declared if a hypothetical block error rate (BLER) for all RSs are above a threshold).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the threshold being based on a hypothetical block error rate” as taught by Zhang’850 into the system of Agiwal and Zhang, so that it provides a way for a beam failure instance to be declared based on BLER for all reference signals (Zhang’850, See ¶.162).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Zhang and further in view of Yang et al. (US 2019/0327769, “Yang”).
Regarding claim 16, Agiwal and Zhang do not explicitly disclose what Yang discloses “providing a beam failure instance indication, by a physical layer of the wireless device, to a medium-access control layer of the wireless device in the DRX inactive state (See ¶.54, a MAC layer of the UE may receive a beam failure indication from a PHY layer of the UE and, in response thereto, may perform a beam failure recovery (BFR) operation through the random access procedure such as access status or temporarily wireless disconnected status).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “providing a beam failure instance indication, by a physical layer of the wireless device, to a medium-access control layer of the wireless device in the DRX inactive state” as taught by Yang into the system of Agiwal and Zhang, so that it provides a way of performing a BFR operation through the random access procedure (Yang, See ¶.54).

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and a new prior art by Agiwal for the newly added claim limitations. The previous 103 rejection over Zhang in view of Wang is replaced with over Agiwal in view of Zhang and therefore, the examiner moots on the arguments.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411